Order entered December 17, 1965, denying two motions made by defendant Consolidated Edison Co., Inc., to vacate written interrogatories served by the defendant Fischbach & Moore, Inc., unanimously modified on the law, on the facts, and in the exercise of discretion to the extent of striking interrogatories Numbered 5, 8 and 11, and as so modified the order is affirmed, without costs or disbursements to either party. On this appeal, the respondent Fischbach & Moore, Inc., conceded, at least for the purpose of the appeal, that interrogatory 11 is improper and requested “ that the same be deemed withdrawn ” and, accordingly, such interrogatory is stricken. Interrogatories 5 and 8 call upon defendant Edison to state, in essence, the contents of employees’ reports to it concerning inspection of certain transformers. In *829effect, the interrogatories call for a general discovery of the reports themselves without satisfying CPLR 3120 and the rules laid down in Rios v. Donovan (21 A D 2d 409). Accordingly, interrogatories Numbered 5 and 8 are stricken.
Concur — - Botein, P. J., Breitel, Rabin and Eager, JJ.